Citation Nr: 1626476	
Decision Date: 07/01/16    Archive Date: 07/14/16

DOCKET NO.  11-23 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Whether new and material evidence has been received sufficient to reopen a previously denied claim for service connection for a low back disability (claimed as chronic lumbar syndrome).
 
1. Entitlement to service connection for a low back disability (claimed as chronic lumbar syndrome).
 
2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Matthew Miller, Associate Counsel
INTRODUCTION

The Veteran had active duty service in the U.S. Navy from September 1962 to December 1964. 

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a July 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In his substantive appeal (VA Form 9) the Veteran requested the opportunity to testify at a Travel Board hearing at the RO. The requested hearing was scheduled for February 11, 2014, but the Veteran did not appear for the hearing; nor did he request a postponement of the hearing date or explain why he did not appear for the hearing. Under these circumstances, the hearing requested is considered withdrawn. See 38 C.F.R. § 20.702 (2015).

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless claims files associated with the Veteran's claims.
  
The issue of entitlement to service connection for tinnitus is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In October 1994, the RO denied a claim for service connection for a low back disability. The Veteran was notified of this decision and apprised of his appellate rights, but he did not perfect his appeal. This is the last final denial as to this issue. 
 
2. The evidence added to the record since October 1994 is new, and relates to an unestablished fact necessary to substantiate the claim for service connection for a low back disability and is not cumulative or redundant of the evidence of record in October 1994, and raises a reasonable possibility of substantiating the claim.

3. A low back injury (claimed as chronic lumbar syndrome) was not shown in service or within one year and the competent and probative evidence of record does not link the Veteran's back disability to service.


CONCLUSIONS OF LAW

1. The October 1994 rating decision denying service connection for a low back disability is final. 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).
 
2. New and material evidence has been received to reopen a claim of entitlement to service connection for a low back disability. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3. The criteria for entitlement to service connection for a low back disability (claimed as chronic lumbar syndrome) have not been met. 38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met. There is no issue as to providing an appropriate application form or completeness of the application. In September 2008, VA notified the Veteran of the information and evidence needed to substantiate his claim, to include notice of what new and material evidence means, notice of what part of that evidence is to be provided by the claimant, notice of what part VA will attempt to obtain, and how disability ratings and effective dates are assigned. The case was most recently adjudicated in the March 2012 supplemental statement of the case.

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations. There is no evidence that additional records have yet to be requested, or that an additional examination for a low back disability is required.

Finally, in reaching a determination, the Board has reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide adequate reasons and bases supporting the decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail. Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claim, and what the evidence in the claims file shows, or fails to show, with respect to their claim. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Legal Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza elements is through a demonstration of continuity of symptomatology. Barr v. Nicholson, 21 Vet. App. 303 (2007); see Clyburn v. West, 12 Vet. App. 296, 302 (1999). Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology. See Hickson, 12 Vet. App. at 253 (lay evidence of in service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b). The theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a). See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). Arthritis is included on the list of enumerated chronic diseases. 

In relevant part, 38 U.S.C.A. 1154(a)  requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d at 1337 ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

Once evidence is determined to be competent, the Board must then determine whether such evidence is also credible. See Layno v. Brown, 6 Vet. App. 465, 469   (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")). Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). With chronic diseases shown as such in service, or within the presumptive period after service, so as to permit a finding of service connection, subsequent manifestation of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes. 38 C.F.R. § 3.303(b). 

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014). The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as evidence not previously submitted to agency decision makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening." The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. §3.159(c)(4), which, "does not require new and material evidence as to each previously unproven element of a claim." Shade v. Shinseki, 24 Vet. App. 110 (2010). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Whether New and Material Evidence has been Received to Reopen the Claim of Entitlement to Service Connection for a Low Back Disability

The Veteran's claim of entitlement to service connection for a low back disability was originally denied in October 1994 on the basis that the evidence of record had not established that the Veteran's low back disability was caused by or incurred in active service. The Veteran did not file a notice of disagreement with this decision within one year from the date of the decision and it therefore became final. 

Prior to the October 1994 denial, the evidence of record for the Veteran's low back disability claim included the Veteran's service treatment records, medical treatment records pertaining to his back from 1972, and a September 1993 VA examination, which diagnosed him with chronic lumbar syndrome times two. 

In September 2008, the Veteran submitted the current claim. The RO thereafter denied reopening the claim in a September 2009 rating decision, and appears to have denied reopening the claim again in a March 2012 supplemental statement of the case. After reviewing the record, the Board finds that new and material evidence has been submitted to reopen the claim for a low back disability. 

In this case, the evidence submitted after the October 1994 rating decision consists of Lister Health Care medical records from 2000 through 2002 diagnosing him with osteoarthritis and documenting his treatment, as well as a March 2012 VA examination diagnosing him with arthrosis and discussing a 2010 MRI which revealed symptoms of disc herniation.

The Board finds that the Veteran's submission of evidence related to his back treatment and possibly new diagnoses to be new and material. In this regard, the Board finds that the evidence is not cumulative or redundant of the evidence previously of record, as it appears to indicate that the Veteran now suffers from arthritis and/or degenerative disc disease. Moreover, it is sufficient to raise a reasonable possibility of substantiating the claim. Accordingly, reopening of the claim of entitlement to service connection for a low back disability is in order.

Having reopened the Veteran's claim, the Board must now consider whether proceeding to adjudicate the merits is prejudicial to the Veteran. The Board finds that it is not. Bernard v. Brown, 4 Vet.App. 384, 394 (1993) (holding that when the Board addresses a question not addressed by the RO, "it must consider whether the claimant has been given adequate notice of the need to submit evidence or argument on that question and an opportunity to submit such evidence and argument and to address that question at a hearing, and, if not, whether the claimant has been prejudiced thereby"). The Veteran was provided with notice of what he needed to submit with regard to his back claim in September 2008 notice letter, and was provided notice of the criteria for service connection in the July 2011 SOC. Additionally, the RO reopened his claim, obtained a medical examination and opinion, and adjudicated it on the merits in the March 2012 SSOC. The Board finds the March 2012 medical examination and opinion to be adequate, as the examiner addressed the Veteran's contentions, reviewed the service and post service records, and provided a rationale for the conclusions reached. See Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (the fact that the rationale provided by an examiner "did not explicitly lay out the examiner's journey from the facts to a conclusion," did not render the examination inadequate); Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (medical reports must be read as a whole and in the context of the evidence of record). Given that all notice and development required prior to adjudication of the claim has been conducted, and that the RO has adjudicated the claim on the merits, the Board finds that there is no prejudice to the Veteran with proceeding to consider the reopened claim on the merits.

Entitlement to Service Connection for a Low Back Disability

The Veteran claims his current back disability is linked to an incident in service when he injured his back in 1964 and received treatment. 

The Veteran has been diagnosed with arthrosis and intervertebral disc syndrome. Accordingly, the criteria for Shedden element (1) have been met. 

The Veteran's service treatment records include a notation that the Veteran complained of and was treated for a back injury in 1964. Accordingly, the criteria for Shedden element (2) have been met. 

The Veteran's post-service treatment records show that the Veteran injured his back again in 1972 while hoisting some tires and received medical treatment, and additional treatment for back pain from 2000 through 2002, some 36 years after his separation from service. A May 2010 MRI showed arthritic changes of the lumbar spine, and a large extruded disc at L5-S1.

During his most recent VA examination in March 2012, the Veteran reported the in service back injury and claimed that he has had back pain since that time. After a review of the Veteran's claims file, the examiner opined that the Veteran's back disability was less likely than not incurred in or caused by the in service injury. The rationale was that the "Veteran was treated for back pain which resolved during military service. Before his 1972 back injury, he was able to do physically demanding work demonstrating resolution of [his] back injury that occurred in the military. In 2010, he developed symptoms of disc herniation which was documented on MRI as well." The Board acknowledges that the Veteran worked as a truck driver in 1972 around the time of his back injury. The Board also notes that the Veteran's post-service career included work as a tool clerk, truck driver, and later as an electrician in the construction industry. 

The Board has also considered the Veteran's statements asserting continuity of symptomatology and a nexus between his currently diagnosed back disability and service. There is no evidence that the Veteran has expertise or training to determine the cause of his low back disability. He is thus considered a layperson. Whether lay nexus evidence is competent evidence cannot be determined categorically. See Davidson v. Nicholson, 581 F.3d 1313, 1316 (Fed. Cir. 2009). Rather, such a determination depends on the facts of the case. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994). Medical evidence is required to demonstrate a relationship between a current disability and the continuity of symptomatology demonstrated if the condition is one where a lay person's observations would be not be sufficient because the issue is complex and beyond mere observation. Clyburn v. West, 12 Vet. App. 296 (1999). 

In the present case, the question of whether the Veteran's current low back disability is related to his in service back injury is a complex issue. Diagnosing and determining the etiology of a musculoskeletal condition goes beyond mere lay observation, and requires clinical testing and/or study and the training and knowledge of how to read and interpret these tests and studies, as well as training on the workings of the musculoskeletal system. Thus, although the Veteran may sincerely believe that his current disability is related to his in service incident, the issue of whether the Veteran has a current low back disability is a result of events during his active service falls outside the realm of common knowledge of a lay person. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). The Veteran is competent to report symptoms of a low back disability. However, based on the complexity of the medical question, the Board finds that the Veteran is not competent to provide a specific diagnosis of a low back disability or establish the etiology of any current low back disability. Accordingly, this lay evidence does not constitute competent evidence of a nexus.

Consequently, the only competent evidence relating to the question of etiology of the Veteran's low back condition is the VA examiner's opinion which found no relationship between the Veteran's in service injury and his current back disability. As a result, based on the evidence of record, entitlement to service connection for a low back disability is denied. 


ORDER

The Board finds that new and material evidence sufficient to reopen the claim of entitlement to service connection for a low back disability has been received, and the request to reopen is granted.

Entitlement to service connection for a low back disability (claimed as chronic lumbar syndrome) is denied.
 

REMAND

The Board finds that further development is required prior to adjudicating the remaining claim of entitlement to service connection for tinnitus. The Veteran contends that he is entitled to service connection for tinnitus due to noise exposure during military service. 

The Veteran's military service included work around aircraft. He has consistently stated that he was exposed to noise from heavy equipment and engine noise from these aircraft. As a result of this noise exposure, he complains of chronic ringing in his ears. The Board finds that the Veteran has established noise exposure in service.

The Veteran was afforded an audiological examination in October 2009. He reported noise exposure in service. He also reported post-service noise exposure for about 20 years. He complained of constant bilateral tinnitus, with an onset in service. During hearing examinations post-service, the examiners on occasion found that adequate results could not be obtained. On his July 2011 VA 9, Appeal to Board of Veteran's Appeals, the Veteran stated that the inconsistent responses during audio testing were due to chronic ringing in his ears and that everything sounded "mumbo jumbo." 

In December 2011, it appears that another VA audiological examination was requested, but it is unclear if this examination was actually scheduled. While the Veteran's January 2012 supplemental statement of the case indicates that the Veteran failed to appear for his examination, there is nothing in his file that details the circumstances surrounding this examination or whether the Veteran was ever notified of it being scheduled.

Given that the previous examiners noted that results from the past examinations were invalid due to inconsistent and unreliable responses and the question of whether another audiological examination was ever scheduled, a new opinion based on full review of the record and supported by stated rationale is needed to fairly resolve the Veteran's claim to determine the nature and etiology of the Veteran's claimed tinnitus. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

Accordingly, the case is REMANDED for the following action:

1. Provide the entire electronic and paper claims files to an appropriate examiner to provide an opinion as to the etiology of the Veteran's tinnitus. The entire electronic and paper claims files must be reviewed by the examiner and notation that such a review has occurred should be made in the examination report. 

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's tinnitus had its onset during active service, or is related to noise exposure in service. The examiner is on notice that exposure to noise in service has been conceded.

The examiner must provide a complete rationale for the opinions and conclusions reached. The examiner is notified that the Veteran is competent to report symptoms that are observable by lay persons, such as ringing in the ears. If an opinion cannot be reached without resorting to speculation, the examiner still must provide a clear and complete rationale as to why this is so.

2. After the development requested has been completed, the AOJ should review any report to ensure that it is in complete compliance with the directives of this remand. If the report is deficient in any manner, the AOJ must implement corrective procedures at once.
 
3. After completing any additional development deemed necessary, readjudicate the claim. If the benefit requested on appeal is not granted to the Veteran's satisfaction, the appellant and his representative should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the last supplemental statement of the case, and provided an opportunity to respond. The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


